DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/18/2020 has been entered.
Response to Arguments
The objection to claims 6 and 12 is overcome due to their cancellation.  Remarks, 5.
The rejection of claims 6 and 12 under 35 U.S.C. 112(d) is overcome due to their cancellation.  Remarks, 5.
On pages 6–7 of the Remarks, Applicant contends that because Dietz argues that positional encoders are expensive to use, that such a statement constitutes a teaching away from using positional encoders.  Examiner disagrees.  Merely stating that one solution is more expensive than another does not dissuade a skilled artisan from believing that the solution is technologically viable.  A teaching away occurs when the prior art explains that a certain solution to a problem would not be tried because there is some supposed technological hinderance to the solution being viable.  In the case of Deitz’s disparagement, the combination already existed in the Aperio Scanscope, so the disparagement could not possibly lead skilled artisans away from the solution; the solution already existed and was technologically successful.  Dietz’s concern with the 
On pages 7–8 of the Remarks, Applicant contends Zhou defines “momentary” as an amount of “displacement” or distance.  Applicant contends Zhou conflates distance and duration and uses displacement as a proxy for momentary.  Examiner disagrees.  A careful reading of the sentence Applicant quotes shows that Zhou is defining a vibration event.  Furthermore, this misreading of Zhou provided by Applicant does not directly respond to Examiner’s rationale, which Applicant correctly reiterated on page 7 of the Remarks.  For the foregoing reasons, Examiner is not persuaded of error.  Accordingly, the rejections under 35 U.S.C. 103 are sustained.
On page 8 of the Remarks, Applicant concludes, without evidence, that because Zhou is drawn to ophthalmic surgery, it must mean that the scanning is real-time and further that real-time imaging would not benefit from re-scanning.  Attorney arguments and conclusory statements unsupported by factual evidence are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  Examiner is not 
Examiner’s previous Responses to Arguments are incorporated herein.
Other claims are not argued separately.  Remarks, 8–10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen (US 6,711,283 B1), Dietz (US 2008/0240613 A1), and Zhou (US 2018/0172971 A1).
Regarding claim 1, the combination of Soenksen, Dietz, and Zhou teaches or suggests a digital pathology scanning apparatus, comprising: a scanning stage configured to support a sample and move the sample in a controlled direction relative to an imaging system to digitize a portion of the sample (Dietz, Abstract:  teaches a microscope slide scanner for digital pathology applications; Soenksen, Abstract:  teaches a microscope slide scanner); one or more position encoders that are configured to both operate in cooperation with a processor to control movement of the scanning stage in the controlled direction and generate sensor data during movement of the scanning stage in the controlled direction (Soenksen, col. 2, ll. 45–50:  teaches a computer-controlled translation of a stage using position encoders for positional feedback measurements; compare Applicant’s original claim 3 wherein the non-controlled direction is sensed using an accelerometer; Zhou, ¶ 0017:  teaches an accelerometer for sensing movement); and the processor configured to control movement of the scanning stage in the controlled direction and further configured to analyze the sensor data generated by the one or more position encoders during movement of the scanning stage in the controlled direction (Neither Zhou nor Dietz appears to disclose position encoders; Soenksen, col. 2, ll. 45–50:  teaches a computer-controlled translation of a stage using position encoders for positional feedback measurements; Examiner notes the position encoders are feedback sensors for aiding in the control of stage movements for scanning), the processor further configured to detect a movement of the scanning stage in a non-controlled direction, during movement of the scanning stage in the controlled direction, based on the sensor data, determine whether or not both a duration and distance of the detected movement exceed a predetermined threshold (Neither Dietz nor Soenksen appears to teach an accelerometer, or similar, in the manner claimed; Examiner notes the skilled artisan knows vibration can be measured by duration and/or magnitude; Examiner notes a long-duration movement may signify either an intentional motion or a long-term, ambient vibration (no compensation desirable) while short-duration movements may signify a bump (compensation desirable); Examiner notes a large-magnitude movement may signify an intentional motion (no compensation desirable) while small-magnitude movements may signify a bump or vibrations (compensation desirable); Like Applicant, Zhou teaches identifying ambient and intentional motions using accelerometer data and thresholds; Zhou, ¶ 0006:  teaches using an accelerometer and differentiating between intentional and unintentional movements (i.e. Applicant’s controlled and non-controlled directions, respectively) using thresholds for distance and duration; see also Zhou, Figs. 2 and 3; Therefore, Examiner finds Zhou’s teachings suggest Applicant’s use of sensor data compared with duration thresholds would have been obvious to the skilled artisan), and, when the duration and distance of the detected movement exceed the predetermined threshold, initiate a re-scan of the portion of the sample being scanned when the movement was detected 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Soenksen, with those of Dietz, because both references are drawn to the same field of endeavor (sliding scanning pathological samples) and because combining Deitz’s rescanning of a sample due to detected vibrations with Soenksen’s use of position encoders to provide position feedback represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Soenksen and Dietz used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Soenksen and Dietz, with those of Zhou, because all three references are drawn to the same field of endeavor (microscopy) and because combining Deitz’s rescanning of a sample due to detected vibrations from an accelerometer with Zhou’s use of an accelerometer to detect motions with respect to a threshold represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Soenksen, Dietz, and Zhou used in this Office Action unless otherwise noted.
Claim 7 lists the same element as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.  
Claim 13 lists the same element as claim 1, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US 2014/0218499 A1) teaches, in a scanning microscope application, checking the duration of the vibrations for continuousness during a certain time period (e.g. ¶ 0091) and teaches positional encoders used to determine a position of a stage (e.g. ¶ 0087).  See also paras. 40, 41, 73, 84 and 85.
Palsson (US 6,514,722 B2) teaches accelerometers for measure excessive bumps (e.g. col. 14, ll. 49–51).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481